Opinion issued June 25, 2009








 
 
Opinion issued June 25,
2009
                                                                        
 
 
 
 

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 





















 

NO.   01-09-00136-CV
 





















 

MAYUKO SAEKI MARTIN, Appellant
 
V.
 
TIMOTHY E. MARTIN, Appellee
 
 

On Appeal from the 328th District Court
Fort Bend County, Texas
Trial Court Cause No. 01-CV-121342 
 

MEMORANDUM
OPINION
          In a notice of appeal filed
December 12, 2008, Mayuko Saeki Martin seeks review of the trial court’s
rulings relating to her possession and access to D., a child born of Mayuko’s
now-dissolved marriage to Timothy E.  Martin.  Timothy has moved this Court to
dismiss Mayuko’s appeal for lack of jurisdiction.  
Mayuko’s notice of appeal
complains of rulings contained in the final order in the underlying suit to
modify the parent-child relationship signed July 28, 2004.  Timothy contends
that the time for appealing that order expired before October 2004, making her
notice untimely.  In response, Mayuko notes that she filed subsequent petitions
to modify on September 22, 2006 and February 16, 2009, and moved for new trial
on February 23, 2009.  
          Mayuko concedes that the
trial court has not ruled on either the 2006 or the 2009 petition to modify,
and her notice of appeal references only the trial court’s July 28, 2004 final
order.[1] 
“A court with continuing, exclusive jurisdiction may modify an order that
provides for the conservatorship, support, or possession of and access to a
child.”  Tex. Fam. Code Ann. § 156.001
(Vernon 2008).  The trial court’s continuing jurisdiction, however, does not alter
the deadline for appealing a final modification order.  The rules applicable to
appeals in civil cases in general also govern an appeal from a final order on a
motion to modify.  See Tex. Fam.
Code Ann. § 109.002(a) (Vernon 2008). 
          Accordingly, Mayuko had to
file any motion for new trial or, in the absence of such motion, a notice of
appeal, within 30 days of the July 28, 2004 order, or by August 30, 2004.  See
Tex. R. Civ. P. 329b(a); Tex. R. App. P. 26.1.  Her subsequent
motions to modify do not reinstate the timetable for seeking appellate review
of the trial court’s 2004 order, which stems from an earlier motion. 
Accordingly, her notice is untimely, and we lack jurisdiction over the appeal.
          We therefore dismiss the
appeal for want of jurisdiction.  We also deny Timothy’s request for
sanctions.  All other pending motions are dismissed as moot.
 
 
 
                                                          Jane Bland
                                                          Justice
Panel consists of
Justices Keyes, Hanks, and Bland.




[1]
The notice of appeal also seeks review of
temporary orders signed on January 20, 2004.  Whether we have jurisdiction over
these temporary orders depends on the appealability of the final order.  See
Tex. Fam. Code Ann. § 105.001(e)
(Vernon 2008) (declaring that temporary orders are not subject to interlocutory
appeal).